DETAILED ACTION
This action is in response to application 17/358958, filed on 6/25/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2017/0012838, hereinafter “Kashtan.”
Regarding claim 1, Kashtan anticipates “A method comprising: 
receiving an application request and one or more application responses; (see, e.g., Kashtan, para. 27-28; “computer system 130 can include one or more computer program modules and data stores for automatically generating service documentation based on actual usage.”; “Computer system 130 can utilize network traffic capturer 139 to monitor and capture network traffic transmitted over network 120 for storage and/or analysis. The network traffic includes actual requests to web service 131 and actual responses from web service 131.”)
determining at least one interaction parameter based on the application request, the one or more application responses, or both; (see, e.g., Kashtan, para. 28-30, 36)  
using statistics generated by a machine learning model to analyze the at least one interaction parameter, the machine learning model trained using a validation dataset; (see, e.g., Kashtan, para. 31-36, 39; “Computer system 130 includes a machine learning component 141 configured to analyze captured network traffic and to generate metadata and/or statistics based on the actual usage of web service 131.”) and 
generating documentation based on the statistics and the at least one interaction parameter, wherein the documentation documents action data of the application request, the one or more application responses, or both.” (see, e.g., Kashtan, para 42-46; “Computer system 130 includes a service documentation generator 143 configured to automatically generate service documentation from metadata and/or statistics output by machine learning component.”).
Regarding claim 2, Kashtan anticipates “The method of claim 1, wherein the validation dataset comprises feedback from at least one selected from a group comprising a user, a document generator, and storage device.” (see, e.g., Kashtan, para. 31-36, 39).
Regarding claim 3, Kashtan anticipates “The method of claim 1, wherein the application request includes at least one request parameter and the one or more application responses includes at least one response parameter.” (see, e.g., Kashtan, para. 28-30, 36, 46).
Regarding claim 4, Kashtan anticipates “The method of claim 3, wherein the application request includes at least one optional request parameter.” (see, e.g., Kashtan, para. 28-30, 36, 46).
Regarding claim 5, Kashtan anticipates “The method of claim 3, wherein the at least one response parameter includes a response code, response message, and response data.” (see, e.g., Kashtan, para. 31-36, 39).
Regarding claim 6, Kashtan anticipates “The method of claim 1, further comprising: receiving audit documentation; comparing the audit documentation with the automatically generated documentation; and responsive to a determining of a mismatch between the audit documentation and the automatically generated documentation, updating the audit documentation.” (see, e.g., Kashtan, para. 35-39).
Regarding claim 7, Kashtan anticipates “The method of claim 1, further comprising triggering an automated workflow based on the generated documentation.” (see, e.g., Kashtan, para. 41).
Regarding claim 8, Kashtan anticipates “A system comprising: 
a gateway for receiving application requests and one or more application responses; (see, e.g., Kashtan, para. 27-28; “computer system 130 can include one or more computer program modules and data stores for automatically generating service documentation based on actual usage.”; “Computer system 130 can utilize network traffic capturer 139 to monitor and capture network traffic transmitted over network 120 for storage and/or analysis. The network traffic includes actual requests to web service 131 and actual responses from web service 131.”)
an analyzer for: determining at least one interaction parameter based on an application request, one or more application responses, or both; (see, e.g., Kashtan, para. 28-30, 36)  
using statistics generated by a machine learning model to analyze the at least one interaction parameter, the machine learning model trained using a validation dataset; (see, e.g., Kashtan, para. 31-36, 39; “Computer system 130 includes a machine learning component 141 configured to analyze captured network traffic and to generate metadata and/or statistics based on the actual usage of web service 131.”) and 
generating documentation based on the statistics and the at least one interaction parameter, wherein the documentation documents action data of the application request, the one or more application responses, or both.” (see, e.g., Kashtan, para 42-46; “Computer system 130 includes a service documentation generator 143 configured to automatically generate service documentation from metadata and/or statistics output by machine learning component.”).
Regarding claim 9, Kashtan anticipates “The system of claim 8, wherein the validation dataset comprises feedback from at least one selected from a group comprising a user, a document generator, and storage device.” (see, e.g., Kashtan, para. 31-36, 39).
Regarding claim 10, Kashtan anticipates “The system of claim 8, wherein the application request includes at least one request parameter and the one or more application responses includes at least one response parameter.” (see, e.g., Kashtan, para. 28-30, 36, 46).
Regarding claim 11, Kashtan anticipates “The system of claim 10, wherein the application request includes at least one optional request parameter.” (see, e.g., Kashtan, para. 28-30, 36, 46).
Regarding claim 12, Kashtan anticipates “The system of claim 10, wherein the at least one response parameter includes a response code, response message, and response data.” (see, e.g., Kashtan, para. 31-36, 39).
Regarding claim 13, Kashtan anticipates “The system of claim 8, further comprising the analyzer: receiving audit documentation; comparing the audit documentation with the automatically generated documentation; and responsive to a determining of a mismatch between the audit documentation and the automatically generated documentation, updating the audit documentation.” (see, e.g., Kashtan, para. 35-39).
Regarding claim 14, Kashtan anticipates “The system of claim 8, further comprising the analyzer triggering an automated workflow based on the generated documentation.” (see, e.g., Kashtan, para. 41).
Regarding claim 15, Kashtan anticipates “An apparatus comprising: 
an analyzer for: receiving an application request and one or more application responses from a gateway[[:]]; (see, e.g., Kashtan, para. 27-28; “computer system 130 can include one or more computer program modules and data stores for automatically generating service documentation based on actual usage.”; “Computer system 130 can utilize network traffic capturer 139 to monitor and capture network traffic transmitted over network 120 for storage and/or analysis. The network traffic includes actual requests to web service 131 and actual responses from web service 131.”)
determining at least one interaction parameter based on the application request, the one or more application responses, or both; (see, e.g., Kashtan, para. 28-30, 36)  
using statistics generated by a machine learning model to analyze the at least one interaction parameter, the machine learning model trained using a validation dataset; (see, e.g., Kashtan, para. 31-36, 39; “Computer system 130 includes a machine learning component 141 configured to analyze captured network traffic and to generate metadata and/or statistics based on the actual usage of web service 131.”) and 	
generating documentation based on the statistics and the at least one interaction parameter, wherein the documentation documents action data of the application request, the one or more application responses, or both.” (see, e.g., Kashtan, para 42-46; “Computer system 130 includes a service documentation generator 143 configured to automatically generate service documentation from metadata and/or statistics output by machine learning component.”).
Regarding claim 16, Kashtan anticipates “The apparatus of claim 15, wherein the validation dataset comprises feedback from at least one selected from a group comprising a user, a document generator, and storage device.” (see, e.g., Kashtan, para. 31-36, 39).
Regarding claim 17, Kashtan anticipates “The apparatus of claim 15, wherein the application request includes at least one request parameter and the one or more application responses includes at least one response parameter.” (see, e.g., Kashtan, para. 28-30, 36, 46).
Regarding claim 18, Kashtan anticipates “The apparatus of claim 17, wherein the application request includes at least one optional request parameter.” (see, e.g., Kashtan, para. 28-30, 36, 46).
Regarding claim 19, Kashtan anticipates “The apparatus of claim 17, wherein the at least one response parameter includes a response code, response message, and response data.” (see, e.g., Kashtan, para. 31-36, 39).
Regarding claim 20, Kashtan anticipates “The apparatus of claim 15, further comprising the analyzer: receiving audit documentation; comparing the audit documentation with the automatically generated documentation; and responsive to a determining of a mismatch between the audit documentation and the automatically generated documentation, updating the audit documentation.” (see, e.g., Kashtan, para. 35-39).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 20 of parent Application No. 15/662140 (now USPAT 11,074,067). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are far broader than – and therefore encompass the entirety of the subject matter claimed in – the reference application claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Representative claim 1 of the instant application is set forth below in comparison with claim 1 of the copending application. 
17/358958 (THIS APPLICATION)
15/662140 (PATENTED PARENT)
1. A method comprising: 

	receiving an application request and one or more application responses; 	


	


	determining at least one interaction parameter based on the application request, the one or more application responses, or both; 
	

	using statistics generated by a machine learning model to analyze the at least one interaction parameter, the machine learning model trained using a validation dataset; and 




	generating documentation based on the statistics and the at least one interaction parameter, wherein the documentation documents action data of the application request, the one or more application responses, or both.
1. A method performed by a processor of an API gateway comprising: 
	receiving an application programming interface (API) interaction, wherein the receiving includes receiving an API request from a user and an API response from an API backend, wherein the API response is generated in response to the API request; 
	determining at least one interaction parameter based on the API interaction, wherein the determining includes determining at least one request parameter and at least one response parameter; 
	using statistics generated by at least one machine learning model to analyze the at least one interaction parameter, the at least one machine learning model trained using a validation dataset, the validation dataset comprising feedback from at least one selected from a group comprising a user, a document generator, and storage device; and 	automatically generating documentation based on the one or more statistics and the at least one interaction parameter that includes the at least one request parameter and the at least one response parameter, wherein the documentation documents action data of the API request and the API response.	



Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-8pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191